DENY and Opinion Filed July 5, 2022




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00422-CV

                        IN RE B.D. AND T.M.D., Relators

           Original Proceeding from the 304th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. JC-20-00439-W

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                           Opinion by Justice Goldstein
      In their May 2, 2022 petition for writ of mandamus, relator foster parents

challenge the trial court’s final order in the underlying suit affecting the parent-child

relationship. They also complain about the trial court’s denial of their request for an

ex parte temporary restraining order preventing the court-appointed conservators

from gaining possession of or access to the subject child.

      Based on our review of the petition and record, we conclude that this Court

lacks jurisdiction over this original proceeding. To start, relator foster parents lack

standing to challenge the final judgment because they failed to intervene before the

final judgment was signed. See First Alief Bank v. White, 682 S.W.2d 251, 252 (Tex.

1984) (noting that plea in intervention comes too late if filed after judgment); In re
H.G., 267 S.W.3d 120, 122, n. 1 (Tex. App.—San Antonio 2008, orig. proceeding)

(noting that there was no pending suit in which appellants could intervene once final

divorce decree was entered). Further, because the trial court’s plenary jurisdiction

has now expired, this Court has no power to compel the trial court to vacate the final

judgment. See Elec. Reliability Council of Tex., Inc. v. Panda Power Generation

Infrastructure Fund, LLC, 619 S.W.3d 628, 639 (Tex. 2021) (noting that original

proceeding is moot because supreme court is unable to provide relief relators seek

and any order it issues would be without practical effect).

      Accordingly, we dismiss the petition for writ of mandamus. We also lift the

stay issued by our May 3, 2022 order.




                                           /Bonnie Lee Goldstein/
                                           /Bonnie Lee Goldstein/
                                           JUSTICE
220422F.P05




                                         –2–